Citation Nr: 1222227	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a dental disability with grinding of the teeth.

3.  Entitlement to an initial evaluation in excess of 10 percent for low back disability with arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of osteochondromatosis.

5.  Entitlement to an initial compensable evaluation for onychodystrophy.

6.  Entitlement to an initial evaluation in excess of 10 percent for left ulnar neuropathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1981 and from June 1983 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2008 rating decision of the VA RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the Winston-Salem RO in October 2011; a transcript of that proceeding is of record.  At the Board hearing, the Veteran submitted additional evidence (a private dentist's statement) that was not reviewed by the RO or the Appeals Management Center (AMC), in Washington, DC.  However, he waived RO/AMC consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered. 

Thereafter, in March 2012, additional evidence (service treatment records (STRs), VA treatment records and a photograph) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2011).  However, upon review of the additional evidence, the Board finds that it is duplicative of evidence already of record, or does not relate to or have a bearing on the two issues decided herein.  Therefore, the provisions of the regulation do not apply, and the case need not be returned to the RO. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for dental disability with grinding of the teeth and entitlement to increased ratings for osteochondromatosis, onychodystrophy and left ulnar neuropathy are addressed in the REMAND that follows the order section of this decision. 


FINDINGS OF FACT

1.  The Veteran has a sleep disorder that is related to his military service and/or his service-connected low back disability with arthritis. 

2.  Throughout the appeal period, the Veteran's low back disability with arthritis has been manifested by limitation of motion; it has not resulted in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any incapacitating episodes. 



CONCLUSIONS OF LAW

1.  A sleep disorder was incurred in active service and/or is the result of service-connected low back disability with arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for a rating in excess of 10 percent for low back disability with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As regards the service connection claim, the record reflects that the Veteran has been provided all required notice, to include notice with respect to the effective-date and disability-rating elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

As regards the initial rating claim, the record reflects that the Veteran was provided all required notice in a letter mailed in June 2007, prior to the initial adjudication of the claim in March 2008.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded an appropriate VA examination of his lumbosacral spine.  He also provided testimony at an October 2011 hearing before the Board.

Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  Accordingly, the Board will address the merits of the claims.


II.  Service Connection for a Sleep Disorder

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs note that the Veteran was seen in February 1987 with complaints of low back pain.  He stated that his back pain woke him up every night.  A February 1990 STR notes that the Veteran could not sleep at night because of his back pain.  An October 1993 STR notes the Veteran's 10 year history of back pain that woke him up at night.  On retirement examination in March 1994, the Veteran reported that he had difficulty sleeping due to pain.

Following active duty service, private treatment records dated from 2007 to 2008 note the Veteran's complaints of pain that woke him from his sleep.  

Service connection for low back disability with arthritis was granted by a rating decision in M	arch 2008.

VA outpatient treatment records dated from 2008 to 2009 note assessments of insomnia and sleep apnea.

In October 2011 Board hearing testimony and in various statements of record, the Veteran essentially maintains that he has had problems sleeping because of the severity of his back pain since service.  

After a careful review of the evidence the Board finds that entitlement to service connection is warranted here. 

That the Veteran was seen with complaints of problems sleeping in service and has been diagnosed with and treated for a sleep disorder after service is well documented in the record.

The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current sleep disorder and service or service-connected disability.  

In this regard, the Veteran is competent to testify as to observable symptoms as an inability to sleep.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran (as well as those noted in the post-service treatment records) the Board finds the Veteran's assertions of a chronic sleep disorder dating back to service to be credible.  The Veteran's statements establish continuity of symptomatology such as to enable a grant of service connection for a sleep disorder.  

Moreover, the Veteran's private physicians have linked the Veteran's problems sleeping to his service-connected low back disability.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a sleep disorder are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

IV.  Increased Rating for Low Back Disability with Arthritis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011). 

The Veteran's low back disability with arthritis is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 


Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs note the Veteran's complaints of low back pain, including on a March 1994 retirement examination.

Following service, a February 2008 VA examination report notes the Veteran's complaints of pain in the center of the lumbar area with no incapacitating episodes.  The Veteran denied using crutches, braces, or canes.  He denied having any surgery on his back.  Upon examination, there were no postural abnormalities or fixed deformities.  Range of motion with pain was: forward flexion to 70 degrees; extension to 15 degrees; lateral flexion to 25 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  There was no fatigue, weakness, or lack of endurance.  There was no additional loss of motion on repetitive testing.  The examiner stated that it would be speculative to estimate additional range of motion lost with flare-ups.  There was no muscle spasm, weakness, or tenderness.  Straight leg raising was negative.  Deep tendon reflexes were bilaterally equal.  Strength and sensation were normal in the lower extremities.  X-ray studies revealed degenerative changes in the lumbosacral spine with osteophytic spurring.  The diagnosis was degenerative joint disease of the lumbar spine.

A March 2008 rating decision awarded the Veteran service connection for low back disability with arthritis, rated 10 percent, effective May 31, 2007. 

The Veteran testified during an October 2011 travel Board hearing that he had back pain; however, he denied any neurological symptoms.  He stated that his back disability had not gotten any worse since the 2008 VA examination.  He also indicated that there were no outstanding treatment records pertaining to his low back.

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at any time during the period of the claim.  To warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine must be limited to 60 degrees or less; combined range of motion of the thoracolumbar spine must be limited to 120 degrees or less; there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during the past 12 months must be demonstrated.  Again, such impairment is not documented by the evidence of record.  VA examination showed forward flexion to 70 degrees and combined range of motion of the thoracolumbar spine of 195 degrees.  The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  In addition, muscle spasm or guarding has not been shown.  Moreover, as noted above, the Veteran has denied any incapacitating episodes whatsoever.  For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of this claim. 

Furthermore, the Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's disability.  However, the Veteran has denied neurological symptoms, neurological examination was negative in February 2008, and there is no medical evidence showing that he has been found to have degenerative disc disease or intervertebral disc syndrome.

For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his low back disability and that the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from this disability would be in excess of that contemplated by the assigned staged rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a sleep disorder is granted. 

Entitlement to an initial evaluation in excess of 10 percent for low back disability with arthritis is denied.


REMAND

Service Connection for a Dental Disability with Grinding of the Teeth

The Veteran maintains that he currently has a dental disability with grinding of the teeth that was manifested in service.  Alternatively, he maintains that he currently has a dental disability with grinding of the teeth that was caused by his low back disability.

The Board notes that pertinent treatment records appear to be outstanding.  The Veteran testified during the October 2011 Board hearing that he received private dental treatment shortly after his separation from service (from Dr. H in California).  In a statement received by the Board in March 2012, the Veteran indicated that Dr. H would be forwarding his treatment records to the RO.  These records have not yet been received.  On remand, the Veteran should be asked to provide a release so that these records may be obtained.

Finally, additional evidence (a photograph of the Veteran's mouth guards) was received in March 2012, subsequent to the issuance of the December 2009 Statement of the Case.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal, and the appellant has not waived RO consideration of the additional evidence.  Accordingly, the RO or the AMC must be given the opportunity to review this evidence before the Board can enter a decision. 38 C.F.R. § 20.1304(c) (2011). 

Ratings for Osteochondromatosis, Onychodystrophy and Left Ulnar Neuropathy

The Board is of the opinion that additional development is required before the Veteran's remaining rating claims are decided.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected osteochondromatosis, onychodystrophy and left ulnar neuropathy was in February 2008.  Thereafter, during the October 2011 travel Board hearing, the Veteran essentially testified that these disabilities had gotten worse since the 2008 VA examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of these disabilities.  Prior to scheduling any examinations, the RO or the AMC should obtain and associate with the claims files all outstanding treatment records pertinent to the issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's dental disability with grinding of the teeth, osteochondromatosis, onychodystrophy and left ulnar neuropathy during the appeal period.  In any event, the RO or the AMC should request that the Veteran provide a release for the dental treatment records from Dr. H in California.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination or examinations by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected osteochondromatosis, onychodystrophy and left ulnar neuropathy.  The claims folders and any pertinent evidence in Virtual VA not included in the claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner(s).  The supporting rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should also arrange for any further development deemed necessary, to include ordering a VA examination, or seeking a medical advisory opinion with regard to the claimed dental disability with grinding of the teeth. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  Thereafter, the RO or the AMC should review the claims folders and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

6.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for a dental disability with grinding of the teeth and entitlement to increased ratings for osteochondromatosis, onychodystrophy and left ulnar neuropathy based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


